Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Information Disclosure Statement
The information disclosure statements submitted on 3/18/2019 and 02/17/2021, have been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John S. Hilten (Reg. No. 52,518) on March 31, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 2 and 17 are canceled.
Claims 1, 3-16 and 18-22 are amended as presented below:
1.	(Currently amended) A wireless home phone system comprising: 
a wireless telephone base station; and 
an analog telephone, the wireless telephone base station configured to provide wireless emergency alerts to a user of the analog telephone that does not have the ability to receive wireless emergency alerts, the wireless telephone base station comprising:
	a transceiver and a wireless antenna configured to connect to a wireless cellular network implemented by a Mobile Network Operator (MNO);
the transceiver further configured to connect to the wireless cellular network to provide wireless cellular telephone service to the analog telephone;
an audio input/output device having a wired connection configured to connect to the analog telephone in order for a user to place and receive wireless cellular telephone calls via the analog telephone;
the audio input/output device configured to generate and provide audio to the analog telephone in order for a user to place and receive wireless cellular telephone calls via the analog telephone;
the transceiver further configured to provide the wireless cellular telephone service to the analog telephone in order for the user to place and receive the wireless cellular telephone calls via the analog telephone through the wireless telephone base station;
	the transceiver further configured to receive wireless emergency alerts that are broadcast from the wireless cellular network;

	a processor implemented by the wireless telephone base station, the processor configured to provide the wireless emergency alerts to the display of the wireless telephone base station; 
the processor configured to translate the wireless emergency alerts and generate audio associated with the wireless emergency alerts received from a wireless network via cell broadcast; and
an output device implemented by the wireless telephone base station implemented as a speaker device configured to play the audio associated with the Wireless Emergency Alerts that comprises reading aloud the Wireless Emergency Alerts,
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;
wherein the processor is further configured to provide the wireless emergency alerts audio to the output device; 
wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS);
wherein the processor is further configured to generate a dial tone for the analog telephone associated with and connected to the wireless telephone base station; [[and ]]
; and 
wherein the display is further configured to display an amount of wireless service available, a network connection strength, and a type of mobile network data connection.
	2.	(Canceled) 
	3.	(Currently amended) The wireless home phone system of claim 1, wherein the wireless telephone base station further comprises: 
	a lighted visual indicator located with the wireless telephone base station configured to indicate receipt of the Wireless Emergency Alerts that are broadcast from the wireless cellular network, 
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display

4.	(Previously presented) The wireless home phone system of claim 1, 
wherein the wireless emergency alerts are wireless emergency alerts provided to a limited geographic area; 

	wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display.
5.	(Currently amended) The wireless home phone system of claim 1, wherein the wireless telephone base station further comprises: 
a microphone configured to receive vocal commands from a user, the processor being configured to implement voice recognition software to generate audio input commands, the audio input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display

6.	(Currently amended) The wireless home phone system of claim 1, 
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency and
wherein the wired connection comprises an RJ-45 jack to connect the analog telephone to the wireless telephone base station

7.	(Currently amended) A wireless home phone system for providing wireless emergency alerts with a wireless telephone base station to a user of an analog telephone that does not have the ability to receive wireless emergency alerts, the wireless home phone system comprising:
a wireless telephone base station; and 
an analog telephone, the wireless telephone base station configured to connect the analog telephone to a wireless network, 
the wireless telephone base station comprising: a transceiver and a wireless antenna configured to connect to a wireless cellular network implemented by a Mobile Network Operator (MNO); 
the transceiver further configured to connect to the wireless cellular network to provide wireless telephone service to the analog telephone;
	the wireless telephone base station including an audio input/output device having a wired connection configured to connect to the analog telephone in order for a user to place and receive wireless cellular telephone calls via the analog telephone;

the transceiver further configured to provide the wireless telephone service to the analog telephone in order for the user to place and receive the wireless cellular telephone calls via the analog telephone;
	the wireless telephone base station further configured to receive Wireless Emergency Alerts that are broadcast from the wireless cellular network; 
the wireless telephone base station further comprising a display configured to display text of the wireless emergency alerts and a processor configured to provide the wireless emergency alerts to the display; 
the processor configured to translate the emergency alerts and generate audio associated with the Wireless Emergency for the emergency alerts received from the wireless network via cell broadcast; and
an output device implemented by the wireless telephone base station implemented as a speaker device configured to play the audio associated with the Wireless Emergency Alerts that comprises reading aloud the Wireless Emergency Alerts,
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;

wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS); 
wherein the wireless telephone base station is configured to receive emergency alerts and display emergency alerts; 
wherein the wireless telephone base station is further configured to generate a dial tone for the analog telephone; [[and ]]
wherein the wireless telephone base station is configured to provide wireless emergency alerts to a user of the analog telephone that does not have the ability to receive wireless emergency alerts; and 
wherein the display is further configured to display an amount of wireless service available, a network connection strength, and a type of mobile network data connection.

8.	(Currently amended) The wireless home phone system of claim 7, wherein the wireless telephone base station further comprises: 
a microphone configured to receive vocal commands from a user, the processor being configured to implement voice recognition software to generate audio input commands, the audio input commands allowing a user to at least one of the following: clear the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display,


9.	(Currently amended) The wireless home phone system of claim 8, 
wherein the display is further configured to display an alert signal generated by the wireless telephone base station in response to receiving the Wireless Emergency Alerts that are broadcast from the wireless cellular network; 
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display; and
wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS)

10.	(Previously presented) The wireless home phone system of claim 9, 
wherein the alert signal is a light that is controlled by the wireless telephone base station in response to receiving the Wireless Emergency Alerts that are broadcast from the wireless cellular network; and
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that 
11.	(Currently amended) The wireless home phone system of claim 8, 
	wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;
	wherein the wireless emergency alerts are wireless emergency alerts provided to a limited geographic area; and
wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS

12.	(Previously presented) The wireless home phone system of claim 11, wherein the display is configured to indicate that the wireless emergency alert is broadcast by one of a plurality of alerting authorities.
13.	(Previously presented) The wireless home phone system of claim 12, wherein the display is further configured to indicate which one of the plurality of alerting authorities has provided the wireless emergency alert and to communicate a content of the wireless emergency alert.

providing a wired connection to an audio input/output device of the wireless telephone base station to connect to an analog telephone in order for a user to place and receive wireless cellular telephone calls via the analog telephone through the wireless telephone base station; 
generating a dial tone for the analog telephone with the wireless telephone base station; 
generating audio for the analog telephone with the wireless telephone base station in order for a user to place and receive wireless cellular telephone calls via the analog telephone;
	placing and receiving, with a transceiver and a wireless antenna of the wireless telephone base station, wireless cellular telephone calls over a wireless cellular network implemented by a Mobile Network Operator (MNO) with the analog telephone that includes the wired connection to the wireless telephone base station;
	receiving, with the transceiver of the wireless telephone base station, Wireless Emergency Alerts that are broadcast from the wireless cellular network;
	displaying on a display of the wireless telephone base station text of the Wireless Emergency Alerts; 
translating with a processor the wireless emergency alerts and generating audio associated with the wireless emergency alerts received from the wireless network via cell broadcast;
	playing, with a speaker of the wireless telephone base station, the audio associated with the wireless emergency alerts received from the wireless network via cell broadcast; and
displaying, with a light generated by the wireless telephone base station in response to receiving the Wireless Emergency Alerts that are broadcast from the wireless cellular network, 
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;, 
	wherein the wireless telephone base station is configured to provide wireless emergency alerts to a user of the analog telephone that does not have the ability to receive wireless emergency alerts; [[and ]]
wherein the wireless telephone base station is configured to receive emergency alerts and display emergency alerts; and 
wherein the display is further configured to display an amount of wireless service available, a network connection strength, and a type of mobile network data connection.
15.	(Previously presented) The method of claim 14, further comprising receiving a user input in the display of the wireless telephone base station, in response to receiving the Wireless Emergency Alerts, and executing the user input,
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete 
wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS).
	16.	(Currently amended) The method of claim 14, 
	wherein the playing comprises generating audio with the wireless telephone base station reading aloud a content of the wireless emergency alert displayed on the wireless telephone base station
	
17.	(Canceled) 
18.	(Previously presented) The method of claim 14, further comprising: 
receiving with a microphone vocal commands from a user; and 
implementing with a processor voice recognition software to generate audio input commands, the audio input commands allowing a user to at least clear the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display,
	wherein the wireless emergency alerts are wireless emergency alerts provided to a limited geographic area; 
wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS); and

19.	(Previously presented) The method of claim 14, further comprising indicating with the wireless telephone base station that the wireless emergency alerts are provided by one of a plurality of alerting authorities,
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;
wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS); and
wherein the wired connection comprises an RJ-45 jack to connect the analog telephone to the wireless telephone base station.
20.	(Previously presented) The method of claim 19, further comprising: 
receiving with a microphone vocal commands from a user; 
implementing with a processor voice recognition software to generate audio input commands, the audio input commands allowing a user to at least clear the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display; and 

	21.	(Currently amended) The wireless home phone system of claim 1, wherein the wireless telephone base station further comprises:	
a lighted visual indicator located with the wireless telephone base station configured to indicate receipt of the Wireless Emergency Alerts that are broadcast from the wireless cellular network; and
a microphone configured to receive vocal commands from a user, the processor being configured to implement voice recognition software to generate audio input commands, the audio input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, 
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display; 


	wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS); and
	wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display

22.	(Currently amended) The method of claim 14, further comprising: 
receiving with a microphone vocal commands from a user; 
implementing with a processor voice recognition software to generate audio input commands, the audio input commands allowing a user to at least clear the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display; and
indicating with the wireless telephone base station that the wireless emergency alerts are provided by one of a plurality of alerting authorities,

wherein the Wireless Emergency Alerts comprise Wireless Emergency Alerts generated from an Integrated Public Alert and Warning System (IPAWS); 
wherein the wired connection comprises an RJ-45 jack to connect the analog telephone to the wireless telephone base station; and
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display


Reasons for allowance
Claims 1, 3-16 and 18-22 are allowed (renumbers as claims 1-20).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 21-22) filed on 12/28/2020.
 Regarding claim 1, In addition to Applicant’s amendments and remarks filed on

In particular, Tischer et al. (US 2010/0226481 A1), discloses a device for interfacing POTS devices with cellular networks (please see Fig. 2, [0041]) that provides communication between POTS and cellular telephones (see paragraph [0029]) that provides alerts broadcasted over the EBS, NOAA broadcasts, or any other emergency broadcasts, including over-the-air broadcasts as well as point-to-point emergency notifications directed to an interface device (see e.g., paragraph [0100]) and notification may be text displayed on a display screen associated with the interface device 1302, when the POTS telephone does not have the capability of display video (see e.g., paragraph [0088]);
Goni et al. (US 5,991,641 A) discloses, a radio interface for transmitting and receiving signals via a radio air interface (i.e., antenna) (see e.g., Fig. 1, col. 6, lines 35-37) and can set up  calls avoiding the need for POTS terminal being wired to a local exchange (see e.g., col. 1, lines 29-33); 
Oh (US 7,010,325 B1), discloses, a communication devices including audio communication systems, such as an external microphone/speaker (see e.g., Fig. 1, col. 2, lines 58-59) that includes one or more telephony connectors, for connecting telephony devices, such as landline telephone and fax machine (see e.g., col. 5, lines 3-6) that user may use the telephony device or data handling devices connected to adapter to make send and receive calls (see e.g.,  Fig. 1, col. 3, lines 22-24);
However Tischer, Goni and Oh combined fail to explicitly disclose “ the processor configured to translate the wireless emergency alerts and generate audio associated with the wireless emergency alerts received from a wireless network via cell broadcast; and
an output device implemented by the wireless telephone base station implemented as a speaker device configured to play the audio associated with the Wireless Emergency Alerts that comprises reading aloud the Wireless Emergency Alerts,
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;…
wherein the display is further configured to display an amount of wireless service available, a network connection strength, and a type of mobile network data connection”, in combination with the other claim elements and features.
Regarding claim 7, In addition to Applicant’s amendments and remarks filed on 
12/28/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Tischer et al. (US 2010/0226481 A1), discloses a device for interfacing POTS devices with cellular networks (please see Fig. 2, [0041]) that provides communication between POTS and cellular telephones (see paragraph [0029]) that provides alerts broadcasted over the EBS, NOAA broadcasts, or any other emergency broadcasts, including over-the-air broadcasts as well as point-to-point emergency notifications directed to an interface device (see e.g., paragraph [0100]) and notification may be text displayed on a display screen associated with the interface device 1302, when the POTS telephone does not have the capability of display video (see e.g., paragraph [0088]);
Goni et al. (US 5,991,641 A) discloses, a radio interface for transmitting and receiving signals via a radio air interface (i.e., antenna) (see e.g., Fig. 1, col. 6, lines 35-37) and can set up  calls avoiding the need for POTS terminal being wired to a local exchange (see e.g., col. 1, lines 29-33); 
Oh (US 7,010,325 B1), discloses, a communication devices including audio communication systems, such as an external microphone/speaker (see e.g., Fig. 1, col. 2, lines 58-59) that includes one or more telephony connectors, for connecting telephony devices, such as landline telephone and fax machine (see e.g., col. 5, lines 3-6) that user may use the telephony device or data handling devices connected to adapter to make send and receive calls (see e.g.,  Fig. 1, col. 3, lines 22-24);
However Tischer, Goni and Oh combined fail to explicitly disclose “the processor configured to translate the emergency alerts and generate audio associated with the Wireless Emergency for the emergency alerts received from the wireless network via cell broadcast; and
an output device implemented by the wireless telephone base station implemented as a speaker device configured to play the audio associated with the Wireless Emergency Alerts that comprises reading aloud the Wireless Emergency Alerts,
wherein the display is further configured as a touchscreen displaying icons to receive input commands allowing a user to at least one of the following: clear the wireless emergency alerts that are broadcast from the wireless cellular network from the display, save the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display, and delete the Wireless Emergency Alerts received from the wireless cellular network via cell broadcast from the display;…
wherein the display is further configured to display an amount of wireless service available, a network connection strength, and a type of mobile network data connection”, in combination with the other claim elements and features.
Regarding claim 14, In addition to Applicant’s amendments and remarks filed on 
10/07/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Tischer et al. (US 2010/0226481 A1), discloses a device for interfacing POTS devices with cellular networks (please see Fig. 2, [0041]) that provides communication between POTS and cellular telephones (see paragraph [0029]) that provides alerts broadcasted over the EBS, NOAA broadcasts, or any other emergency broadcasts, including over-the-air broadcasts as well as point-to-point emergency notifications directed to an interface device (see e.g., paragraph [0100]) and notification may be text displayed on a display screen associated with the interface device 1302, when the POTS telephone does not have the capability of display video (see e.g., paragraph [0088]);
Goni et al. (US 5,991,641 A) discloses, a radio interface for transmitting and receiving signals via a radio air interface (i.e., antenna) (see e.g., Fig. 1, col. 6, lines 35-37) and can set up  calls avoiding the need for POTS terminal being wired to a local exchange (see e.g., col. 1, lines 29-33); 
Oh (US 7,010,325 B1), discloses, a communication devices including audio communication systems, such as an external microphone/speaker (see e.g., Fig. 1, col. 2, lines 58-59) that includes one or more telephony connectors, for connecting telephony devices, such as landline telephone and fax machine (see e.g., col. 5, lines 3-6) that user may use the telephony 
Luneau (US 2010/0054427 A1), discloses a code transmitted by the server indicating a moderately urgent message causes the receiving equipment to issue a moderate indicator, such as a flashing light (see e.g., paragraph [0047])
However Tischer, Goni, Oh and Luneau combined fail to explicitly disclose “translating with a processor the wireless emergency alerts and generating audio associated with the wireless emergency alerts received from the wireless network via cell broadcast;
playing, with a speaker of the wireless telephone base station, the audio associated with the wireless emergency alerts received from the wireless network via cell broadcast;…
wherein the display is further configured to display an amount of wireless service available, a network connection strength, and a type of mobile network data connection.”, in combination with the other claim elements and features.
Therefore, 1, 3-16 and 18-22 considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645